Citation Nr: 1530119	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971, and from September 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  

In May 2014 and January 2015, the Board remanded this case for additional development.  The RO has complied with the remand directives.  Neither the appellant nor his representative contends otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but has not resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, this appeal arises from disagreement with the initial rating assigned after the grant of service connection for PTSD.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).   A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  During the appeal period, the Veteran's GAF scores ranged from 68 at worst, to 75 at best. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

After carefully reviewing the evidence of record, the Board concludes that the Veteran's PTSD symptoms more closely approximate a 30 percent rating for the entire appeal period.  Specifically, they are of the frequency, severity and duration such that they cause occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2014).  However, for the reasons discussed below, his PTSD symptoms are not more closely approximated by the 50 percent criteria, which contemplate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Id. 

The Veteran's PTSD was initially assigned a 10 percent evaluation from January 14, 2011, pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection.

The Veteran underwent a VA examination in April 2011 in conjunction with his initial claim of entitlement to service connection for PTSD.  He reported recently undergoing mental health treatment for PTSD at the Veteran's Center in Norwich, Connecticut at the time of the examination.  The examiner noted that the Veteran's subjective symptoms were intrusive recollections of events manifested by recurrent nightmares, images, thoughts and perceptions, and occasional intense psychological distress upon exposure to thoughts, feelings, conversations, people and places that remind him of the trauma; anhedonia; estrangement from others; social isolation; and arousal symptoms to include disrupted sleep, irritability and anger problems, difficulty concentrating, hypervigilance, and an increased startled response.  
He reported that his relationship with his family as "good."  He reported being married to his second wife for 36 years and having two children.  He described his childhood as great and had a good relationship with his 3 brothers and 2 sisters.  He had a fair to poor relationship with his younger sister but had a good relationship with her two children.  He also reported having no friends. 

Upon examination, he did not have impaired thought processes, delusions, hallucinations, inappropriate behavior, or suicidal or homicidal ideation.  He did not display memory loss or impairment.  When tested, thought processes were logical, coherent, and goal-directed, and attention, and concentration were within normal limits.  He did not display obsessive or ritualistic behavior.  His speech was normal.  He did not have panic attacks.  He did not have impaired impulse control.  The Veteran reported that since service discharge his functioning gradually declined and he began experiencing significant difficulties in social and occupational functioning, and endorsed feelings of recurrent problems with irritability, mood swings, and occasional anger.  The examiner noted that his symptoms of PTSD appear to result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner diagnosed PTSD, chronic and assigned a GAF score of 68.

VA mental health treatment records dated from December 2010 to March 2011 reveal the Veteran participated in individual therapy to treat his PTSD symptoms.  During this period, the Veteran presented with recurrent nightmares, ongoing sleep disturbance, avoidance, intrusive thoughts and memories, anxiety, and anger.  Additionally, the Veteran discussed his feelings of survivor's guilt and guilt over acts committed.  He reported episodes of daily road rage.  The therapist's reports reflect the Veteran had a long history of explosive anger and that he was very anxious.  Additionally, the Veteran reported that his current work schedule made him feel as if he were on "guard duty."  The therapist did not assign a GAF score at any therapy session.  See Hartford Vet Center Progress Notes.  

A February 2011 mental health assessment notes the Veteran's PTSD symptoms to include anxiety and anger have cause problems with his marriage.  The Veteran and his wife separated 3 times and reconciled.  His wife had filed for divorce on two separate occasions.  The first in 1979 and the second in 1998.  The Veteran reported that he was currently employed by the Connecticut Department of Corrections (CT DOC) since 1994.  He endorsed symptoms of anger, anhedonia, anxiety attacks, avoidance, depression, survivor's guilt, guilt over acts committed, impacted grief, social isolation, intrusive and recurring thoughts, and difficulty sleeping.

The Veteran underwent a second VA examination in July 2014.  The examiner found that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he worked as a Lieutenant in the CT DOC and that he would retire in November 2014.  He stated that it was a dangerous job and that he looked forward to retiring after 20 years.  He reported that he did not take psychotropic medication due to his employment.  He also reported recurrent recollections and nightmares of his stressor, avoiding behavior, sleep problems, irritability, problems concentrating, and hypervigilance.  The examiner found that the Veteran had the following symptoms: reckless or self-destructive behavior, hypervigilance, avoidance, recurrent distressing dreams manifested by physiological reactions to external or external cues that symbolize or resemble the traumatic event.  
The examiner determined that the Veteran's PTSD appeared unchanged since the April 2011 VA examination and assigned a GAF score of 75.  See July 2014 VA Examination located in Virtual VA.

An April 2015 therapy note shows that the Veteran retired from the CT DOC.  He reported working long hours at the state prison made him feel hyper-alert and guarded.  Now that he is retired, the Veteran reported that he is scheduled for inpatient PTSD treatment at the Northampton VA medical center for 6 weeks starting in October 2015.  Additionally, he was considering participating in anger management for a 12 week course starting in May 2015.  The therapist's report reflects the Veteran was easily agitated and that he presented with pressured speech.  He noted poor impulse control, feelings of survivor's guilt and guilt over acts committed; difficulty sleeping manifested by insomnia; recurring thoughts of trauma, avoidance, distrust of others, and anhedonia.  A GAF score was not assigned.

The Board finds that the evidence warrants a higher rating of 30 percent from January 14, 2011.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, irritability, anxiety, intrusive thoughts, hypervigilance, avoidance, and difficulty establishing and maintaining relationships.  Following his most recent VA examination, the Veteran's PTSD showed either no increase in severity or improvement of symptoms, but VA therapy notes indicate that the Veteran had problems with impulse control, social comfort level, sleep patterns, judgment, and thinking.  The Board has also considered the testimony of the Veteran during his April 2013 Board hearing.  The statements describe symptoms of the Veteran's PTSD, particularly his inability to maintain impulse control, social withdrawal, sleep difficulty and nightmares.  They are consistent with the observations noted on the VA progress and therapy notes of record.  His symptoms appear to produce occasional difficulties with reliability and productivity.

The Veteran's GAF scores reflect mild symptoms.  The Board finds that the GAF scores indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships are more reflective of his symptoms.  These GAF scores arguably support the assignment of a 30 percent evaluation, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The GAF scores do not, however, suggest the assignment of an increased evaluation as a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

The Board has also considered whether the evidence supports a rating greater than 30 percent from January 14, 2011, but finds that it does not.  The evidence establishes that the Veteran has remained married for 26 years despite earlier evidence suggesting that his anger and irritability had caused problems in his marriage.  Additionally, the medical evidence of record indicates that the Veteran always denied suicidal and homicidal ideation.  Finally, the April 2011 VA examiner found that the Veteran is able to manage his finances.  Thus, the evidence does not demonstrate that he experiences deficiencies in most areas.  A higher rating is therefore not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.
The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.

ORDER

A 30 percent rating for PTSD with depression is granted from January 14, 2011, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


